DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masayuki [JP 2016-143852 A.]
Regarding claims 1-2, Masayuki discloses a coil component used for two-phase transformer coupling, the coil component comprising: 
- a first coil and a second coil [N1, N2]; and 
- a magnetic core [CR20] at which the first coil and the second coil are provided, wherein the magnetic core includes a first magnetic leg at which the first coil is provided, a second magnetic leg at which the second coil is provided, a central leg portion interposed between the first magnetic leg and the second magnetic leg, a pair of connection portions connecting the first magnetic leg, the central leg portion, and the second magnetic leg in parallel [figures 3a-3b], a main gap [G2] interposed in the central leg portion, a first gap [G1]interposed in the first magnetic leg, and a second gap [G1] interposed in the second magnetic leg, and a coupling coefficient between the first coil and the second coil is not less than 0.7, wherein each of a gap length of the first gap and a gap length of the second gap is shorter than a gap length of the main gap [figure 3b.]
Regarding claim 6, Masayuki discloses a coil component having a first coil and a second coil [N1, N2] provided at a magnetic core [CR20] so as to form two-phase transformer coupling, wherein the magnetic core includes a first magnetic leg being a core leg portion at which the first coil is provided, the first magnetic leg having a first gap [G1] at a midway part therein, a second magnetic leg being a core leg portion at which the second coil is provided, the second magnetic leg having a second gap [G1] at a midway part therein, a central leg portion located between the first magnetic leg and the second magnetic leg, the central leg portion having a main gap [G2] at a midway part therein, and a pair of connection portions each connecting corresponding leg end portions of the first magnetic leg, the central leg portion, and the second magnetic leg in parallel [figures 3a-3b], and a coupling coefficient between the first coil and the second coil is not less than 0.7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki.
Regarding claim 3, Masayuki further discloses a predetermined gap lengths of the magnetic core structure.
The specific length of the first/second gaps relative to the main gap would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 4-5 and 7-10, Masayuki further discloses the use of the two-phrase transformer in a switching regulator circuit of a power supply [figure 1.]
It would have been obvious at the time the invention was made to incorporate this coil component [two-phase] transformer with other components in/on a circuit board of a power supply for the purpose of saving spaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837